Citation Nr: 1131543	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  10-44 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent disabling for muscle defect, anterior fascial sheath covering left anterior tibial muscle, residual of muscle hernia, traumatic, affecting muscle group XII.  

2.  Entitlement to a separate compensable rating for an associated muscle disability to muscle group XI.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to April 1955.  The Veteran has been in receipt of a 10 percent rating for residuals of a muscle injury in the left leg since separation from service. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied a claim for a rating in excess of 10 percent for the left leg muscle injury residuals.

While the Veteran initially requested a hearing in his March 2010 notice of disagreement, he did not specify what type of hearing he wanted, and failed to respond to a hearing clarification letter.  He has since requested that the Board adjudicate his clam in an expeditious matter, with no further indication that he wishes a hearing.  Thus his hearing request is considered withdrawn.

The Board has recharacterized the matters on appeal in order to reflect consideration of the severity of residual disability impacting more than one muscle group and the award of a separate grant of a compensable rating for disability involving muscle group XII.  

In August 2011, the Veteran submitted additional evidence without a waiver of AOJ review.  This evidence consists solely of duplicate documents and there is no prejudice to the Veteran in the Board's review of such duplicative evidence.  38 C.F.R. § 20.1304.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  The muscle defect, anterior fascial sheath covering left anterior tibial muscle, residual of muscle hernia, traumatic, affecting muscle group XII is manifested by symptoms that do not more nearly approximate moderately severe disability to muscle group XII. 

2.  There is an associated disability to muscle group XI, with symptoms that include objective manifestations of weakness, and subjective complaints of pain and fatigue, which more nearly approximate moderate disability to muscle group XI or XII.

3.  The Veteran has an associated leg length discrepancy where the left leg is 1/4 inch shorter than the right, and is not shown to be 1 1/4 to 2 inches (3.2 to 5.1 centimeters) shorter.

4.  The Veteran has an associated scar of the left leg that does not exceed six square inches (39 square centimeters), does not demonstrate limitation of function, and is not painful and tender or poorly nourished with repeated ulceration.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent disabling for muscle defect, anterior fascial sheath covering left anterior tibial muscle, residual of muscle hernia, traumatic, affecting muscle group XII are not met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.54, 4.55, 4.56, 4.71a, 4.73, Diagnostic Code 5275, Diagnostic Codes 5326, 5312, 4.118, Diagnostic Codes 7803, 7804, and 7805 (2010). 

2.  For the entire rating period under appeal, the criteria for a separate 10 percent rating for an associated muscle disability to muscle group XI have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.56, 4.73, Diagnostic Code 5311 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, the Veteran's claim for increased rating for his left leg disorder was received in December 2009.  Prior to adjudicating this claim in February 2010, a duty to assist letter addressing the increased rating claim was sent in January 2010.

The Veteran was provided initial notice of the provisions of the duty to assist as pertaining to entitlement to an increased rating, which included notice of the requirements to prevail on these types of claims and of his and VA's respective duties.  The duty to assist letter notified the Veteran that VA would obtain all relevant evidence in the custody of a federal department or agency.  He was advised that it was his responsibility to either send medical treatment records from his private physician regarding treatment, or to provide a properly executed release so that VA could request the records for him.  The Veteran was also asked to advise VA if there were any other information or evidence he considered relevant so that VA could help by getting that evidence.  

In Dingess, supra, the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  He received such notice in the above described letter.  Thereafter the RO readjudicated this matter in an April 2011 supplemental statement of the case.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  VA medical records were obtained and associated with the claims folder.  The Veteran has not apprised the VA of any private records that need to be obtained.  

Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examinations conducted in January 2010 and March 2011, provided current assessments of the Veteran's condition based not only on examination of the Veteran, but also on review of the records.  

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 5103A have been considered and satisfied.  Through notices from the RO, the claimant has been notified and made aware of the evidence needed to substantiate his claim for a higher disability rating, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim decided on appeal.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the claimant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter being decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Increased Rating for Residuals of Traumatic Muscle Hernia Left Lower Leg 

The Veteran claims his muscle injury of the left lower extremity is more severe than currently evaluated.  He has endorsed pain and fatiguing of the left leg upon walking short distances, plus soreness of the leg on resting, as cited in a March 2010 statement.  

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2010).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 (2010) requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 (2010) requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2010).     

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2010).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   

With respect to disabilities involving the musculoskeletal system, the Court has emphasized that when assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disorder should reflect functional limitation which is due to pain, supported by adequate pathology, and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is also as important as limitation of motion, and a part, which becomes painful on use, must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40 (2010).  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45 (2010).  It is the intention of the VA Schedule for Rating Disabilities (Rating Schedule) to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  See 38 C.F.R. § 4.59 (2010).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When, after consideration of all of the evidence and material of record in an appropriate case before VA, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 38 C.F.R. §§ 3.102, 4.3 (2010).

Evaluation of muscle injuries as slight, moderate, moderately severe, or severe is based on the type of injury, the history and complaints of the injury, and objective findings. 38 C.F.R. § 4.56(d).  The Court, citing Robertson v. Brown, 5 Vet. App. 70 (1993), held that 38 C.F.R. § 4.56(d) is essentially a totality-of-the-circumstances test and that no single factor is controlling.  Tropf v. Nicholson, 20 Vet. App. 317  (2006). 

The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement. 38 C.F.R. § 4.56(c). 

A slight muscle injury is a simple wound to the muscle without debridement or infection. Records of the injury are demonstrated by a superficial wound with brief treatment and return to duty, healing with good functional results, and no cardinal signs or symptoms of muscle disability.  The objective findings would include a minimal scar, but no evidence of fascial defect, atrophy, or impaired tonus and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d). 

A moderate disability of the muscles may result from through and through or deep penetrating wounds of relatively short track by a single bullet or small shell or shrapnel fragment.  The absence of the explosive effect of a high velocity missile and of residuals of debridement or of prolonged infection also reflects moderate injury.  The history of the disability should be considered, including service department records or other sufficient evidence of hospitalization in service for treatment of the wound.  Consistent complaints on record from the first examination forward of one or more of the cardinal symptoms of muscle wounds, particularly fatigue and fatigue-pain after moderate use, affecting the particular functions controlled by the injured muscles should be noted.  Evidence of moderate disability includes entrance and (if present) exit scars that are linear or relatively small and so situated as to indicate relatively short track of missile through muscle tissue, signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus, and loss of power or lowered threshold of fatigue when compared to the sound side.  Id. 

A moderately severe disability of the muscles is characterized by evidence of a through and through or deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History of a moderately severe disability of the muscles includes service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered.  

Objective findings should include relatively large entrance and (if present) exit scars so situated as to indicate the track of a missile through one or more muscle groups.  Indications on palpation of moderate loss of deep fascia, or moderate loss of muscle substance or moderate loss of normal firm resistance of muscles compared with the sound side may be considered.  Tests of strength and endurance of the muscle groups involved may also give evidence of marked or moderately severe loss.  Id. 

A severe disability of the muscles is characterized by evidence of through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or explosive effect of a high velocity missile, or shattering bone fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds, worse than those shown for moderately severe muscle injuries, should also be noted. Evidence of unemployability due to an inability to keep up with work requirements may be considered.  Id. 

Objective evidence of severe disability includes extensive ragged, depressed, and adherent scars of skin indicating wide damage to muscle groups in the track of a missile.  Palpation shows loss of deep fascia or of muscle substance or soft or flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the sound side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability:  (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (G) induration or atrophy of an entire muscle following simple piercing by a projectile. Id. 

The Board notes that the Veteran is currently in receipt of a 10 percent rating under Diagnostic Code 5326, the maximum rating allowed for an extensive muscle hernia without other injury to the muscle.  38 C.F.R. § 4.73, Diagnostic Code 5326.  

The Board shall consider other potentially applicable Diagnostic Codes, to include Diagnostic Codes 5311 and 5312 for injury to Muscle Group XI and Muscle Group XII, as the evidence suggests such involvement of these muscle groups. 

Muscle Group XI refers to the following: propulsion, plantar flexion of foot (1); stabilization of arch (2, 3); flexion of toes (4, 5); flexion of knee (6). Posterior and lateral crural muscles, and muscles of the calf: (1) triceps surae (gastrocnemius and soleus); (2) tibialis posterior; (3) peroneus longus; (4) peroneus brevis; (5) flexor hallucis longus; (6) flexor digitorum longus; (7) popliteus; (8) plantaris. The following evaluations are assignable for disability of muscle group XI: 0 percent for slight, 10 percent for moderate, 20 percent for moderately severe, and 30 percent for severe. 38 C.F.R. § 4.73, Diagnostic Code 5311. 

Muscle Group XII refers to dorsiflexion (1); extension of toes (2); stabilization of arch (3). Anterior muscles of the leg: (1) tibialis anterior; (2) extensor digitorum longus; (3) extensor hallucis longus; (4) peroneus tertius. This diagnostic code provides for a 10 percent disability rating where the disability is moderate; a 20 percent disability rating where the disability is moderately severe, and a maximum 30 percent disability rating where the disability is severe. 38 C.F.R. § 4.73, Diagnostic Code 5312. 

In evaluating the severity of the muscle injury, the history of the onset and course of the injury must be addressed.  

By way of history the service treatment records from October 1954 show that his injury took place in December 1953 when the Veteran struck his left leg in the midline area on an engineer stake under the area of the blow and he noticed a bulging of the skin immediately under the area of the blow and a small amount of bleeding from superficial laceration or abrasion.  After that he had trouble with considerable pain, especially with standing or walking for any period of time, and it had become more swollen.  On examination in October 1954, a left lower leg muscle hernia was shown in the lateral tibial region about midway between the knee and ankle, with palpation revealing a defect in the anterior fascia about 5 centimeters long.  The impression of muscle hernia through fascia defect was made and on October 27, 1954 he underwent surgery with an attempt to close the defect which was unsuccessful.  Thus it was elected to enlarge the defect, making it approximately 12 centimeters long, allowing a comfortable herniation of the muscle with a relief of symptoms.  He made an uneventful recovery with no symptoms of hernia, although a large fascial defect was now present.  The diagnosis was hernia fascia, left lower leg anterior, traumatic.  A few days after surgery while still in recovery, he slipped getting into a wheelchair and put his weight on his left foot, causing severe pain in the leg and foot.  Examination was silent as to whether there was any further damage, and he was given Demerol.  In the first week of November 1954, his stitches were removed and he still had marked pain on weight bearing.  By November 12, 1954, he was deemed healed and ready for discharge.  

On the July 1955 VA examination, the Veteran's muscle injury was described as resulting after he impaled his leg on an engineer's stake.  On examination he walked well without a limp and could rise up on his toes well.  He had no atrophy of the calf muscles, but did have a pigmented scar that was 2 x 2 inches.  On motion of his left ankle and foot in dorsi and plantar flexion the scar did not bulge, but seemed to retract somewhat, with the underlying fascia appearing solid and firm at the upper end of the scar, and a small 1 centimeter long defect towards the narrow distal point.  He was described as having a penetrating would of the pretibial area as described, with a small underlying defect in this area that was somewhat symptomatic on firm pressure.  X-ray was negative for bone pathology.

VA treatment records from January 1968 noted his injury residuals to be a mild defect in the anterior tibial compartment, with a bulge in the scar when in the weight bearing position.  X-ray from February 1968 was notably negative for bone pathology or metallic fragment.  

VA treatment records from December 2009 addressed treatment for other medical problems with examination of the extremities negative for edema, or neurological defects.  His skin was warm and pink, and DP pulses were a little difficult to obtain.  No findings specific to the scar/muscle injury were made.  Also in December 2009, he was noted to be managed for pain clinic, with his primary care physician prescribing Vicodin for a concussion he received.  He was said to be seen in the pain clinic for injections related to a motor vehicle accident that took place in 2003.  

A January 2010 VA examination noted that his left leg injury was described as progressively worse since onset.  He treated with Vicodin, with good relief of symptoms.  He was described erroneously as being injured by a land mine explosion.  He was also said to have several surgeries of the anterior tibial compartment, with the last in 1954.  He gave a history of the wound being initially infected before healing.  It was unknown if there was associated bone, nerve, vascular or tendon injuries.  He reported that it was very painful.  He endorsed pain, weakness and increased fatigability.  He had no uncertainty of movement or decreased coordination.  His left leg was noted to be 1/4 inch shorter than the right.  He had flare-ups of his muscle injury residuals, which were severe and of daily frequency.  The duration was 30 to 60 minutes and flares were precipitated by walking.  It was alleviated by Vicodin, elevation and rest.  He had a hard time walking.  He was unable to walk further than a couple hundred yards.  

Examination revealed that his muscle injury involved that of his foot and leg.  There was no injury to plantar (group 10) and dorsal (group 10 and 11).  The muscle group injured was group 12, which was the tibialis anterior.  His muscle strength was full 5/5 to group 10 plantars and group 10 dorsal.  He did have reduced strength of 4/5 to muscle groups 11 and 12.  With regard to the injury to group 12, there was no intermuscular scarring.  Muscle function was normal in terms of comfort, endurance and strength sufficient to perform activities of daily living.  He had a 2 x 1 centimeter scar that was not tender or painful to the touch.  It was not adherent and there were no separate exit or entry scars.  He had no residuals of nerve, tendon or bone damage.  There was a muscle herniation present at the tibial, with bulge.  There was no loss of deep fascia or muscle substance.  He had no loss of motion of the joint limited by muscle disease or injuries.  The diagnosis was left tibial muscle herniation.  He had significant occupational effects with decreased mobility.  There was no affects on activities of daily living.  He was noted to not be employed due to retiring in 1988, with age or duration of work being the reason.  

VA treatment records from 2010 revealed that in March 2010, he reported being at a pain level of 7 in his left leg, with sharp, shooting pain.  His pain was worse on standing and walking.  It interfered with his enjoyment of life.  He took Vicodin.  He reported irritability.  He had a history of a fall in the past year.  He indicated that he fell down the basement steps while carrying a desk and hit his head, with loss of consciousness.  The medications he was taking for hypertension may have contributed to a fall or mobility disorder.  It was also noted that among the chronic conditions that may have contributed to the fall was leg pain.  He was noted to walk daily.  Also in March 2010, concerns regarding his medication were aired, with Vicodin noted to be used for chronic and acute leg pain.  Review of systems was unremarkable and examination of his lower extremities was negative for edema.  He was assessed with chronic/acute pain.  In June 2010 he requested an increased dosage of Vicodin, as his current dosage was no longer working.  The doctor agreed to increase his dosage.  In September 2010 he was seen for migraines and denied weakness, numbness or his extremities, or a gait disturbance.  Another September 2010 note revealed he was seen for complaints of pain at a level 6 in his left leg, with the worst level at 8 and lowest level at 5.  It was described as aching, nagging, tender and unbearable.  It was worsened with exercise, standing and walking.  It was relieved by lying still and medications.  The pain interfered with physical activity, relationships with others and general enjoyment of life.  

A March 2011 VA examination is noted to have its history, description of current symptoms, findings on physical examination, diagnosis and opinion regarding functional effects to be identical to that of the January 2010 VA examination, with the following exceptions.  It differed from the previous examination in that his muscle function was now described as not being normal in terms of comfort, endurance and strength sufficient to perform activities of daily living.  He stated that he had a lot of pain in his left lower leg.  Aside from this, the findings from the rest of the March 2011 examination are identical to those in January 2010.  

The Veteran has been evaluated for this condition under Diagnostic Code 5326, by the RO.  The Board shall also consider other potentially appropriate Diagnostic Codes for muscle injury, shown in this case to be Diagnostic Codes 5311 and 5312, based on the findings of involvement of these 2 muscle groups on the VA examination from January 2010, with identical findings shown in the March 2011 examination.  Specifically, the muscle group XII was shown to be the injured group, with the herniation being the injury.  However, both the injured group XII, and a non-injured group XI are shown to have evidence of muscle weakness of 4/5, when compared to the other muscle groups which were full 5/5.  Such findings suggest that there is muscle disability not only in muscle group XII (for which he currently receives a maximum 10 percent rating for the herniation under Diagnostic Code 5326), but there is also some disability manifested as weakness in the uninjured group XI.  Thus consideration of a separate rating for muscle disability for group XI is appropriate. 

With regard to muscle group XII, the Board must consider whether a rating in excess of 10 percent is warranted.  While the current 10 percent rating is assigned for the muscle hernia under Diagnostic Code 5326, the Board shall consider whether a higher rating could be warranted under Diagnostic Code 5312 for injury to muscle group XII.  

The current 10 percent rating for the muscle hernia is equal to the rating under Diagnostic Code 5312 for a moderate injury to muscle group XII.  In order for a higher rating under this Diagnostic Code, there would have to be evidence more closely resembling a moderately severe muscle injury.  This would entail a history of injury resembling a through and through or deep penetrating wound by a high velocity missile of small size, or a large missile of low velocity, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring, as shown by the service department records or other sufficient evidence.  In this instance, the evidence in the service department records does not reflect that the Veteran underwent hospitalization for a prolonged period in service for treatment of a wound of severe grade.  Rather the evidence reflects that he sustained a muscle hernia injury in October 1954, with surgery done to address this condition on October 27, 1954.  Such surgery involved enlarging the defect to provide a comfortable herniation, with the recovery described as uneventful, with no evidence of infection or other complications.  He was deemed healed and discharged by November 12, 1954 only a few weeks post surgery.  This does not equate to the history of a moderately severe muscle injury.  Nor do the findings from the VA examinations of January 2010 or March 2011 or the other treatment records show findings consistent with moderately severe injury at present.  Specifically, there was no evidence of intermuscular scarring, no loss of deep fascia or muscle substance and no loss of motion of the joint limited by muscle disease or injuries.  

In sum, the injury to muscle group XII is shown to be limited to that of the muscle hernia, which warrants a maximum 10 percent rating under Diagnostic Code 5326.  The disability to this muscle group is shown to be manifested by complaints of pain and fatigue on moderate use, with some minor weakness of 4/5 on examination, consistent with no more than a moderate injury.  This too, is no more than 10 percent disabling under Diagnostic Code 5312.  

Separate evaluations for the injury to muscle group XII under Diagnostic Code 5326 and 5312 are not appropriate in this instance as the muscle group affected by the hernia under Diagnostic Code 5326 is the same as would be rated under Diagnostic Code 5312.  Thus separate evaluations would violate the rule against pyramiding.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14.  Thus a rating of no more than 10 percent is not shown for the injury to muscle group XII under either Diagnostic Code 5326 or 5312. 

With regard to other muscle groups affected, the VA examinations of January 2010 and March 2011 showed that while not actually injured, muscle group XI appears to have been affected by the injury to the adjacent muscle group and did manifest weakness on objective examination.  This was only a weakness of 4/5, with no other manifestations such as atrophy or injury shown in this muscle group.  Subjective complaints of pain and fatigue are also noted in the record, and presumably encompass this muscle group, as well as muscle group XII which was addressed earlier.  Such findings of the muscle weakness and pain equate to a moderate muscle disability, with manifestations of fatigue and fatigue-pain on moderate use.  They could also be said to resemble an impairment of loss of power or lowered threshold of fatigue when compared to the sound side, which is also suggestive of moderate muscle disability.  Thus affording the Veteran the benefit of the doubt, the Board finds that a 10 percent rating is warranted for moderate muscle disability to muscle group XI, based on the evidence of weakness and pain on use.  38 C.F.R. § 4.73, Diagnostic Code 5311.  A separate rating is warranted for this, as muscle group XI is shown to affect different functions than muscle group XII, and there is no violation of the rule against pyramiding.  38 C.F.R. § 4.14. 

As with muscle group XII, the Board finds that a rating higher than 10 percent disabling is not warranted for muscle group XI.  The history of injury is the same as that for muscle group XII, and there is no actual injury to group XI at present.  There is no evidence of intermuscular scarring, no loss of deep fascia or muscle substance and no loss of motion of the joint limited by muscle disease or injuries shown in muscle group XI.  

In sum, the Board finds that the evidence warrants a separate 10 percent rating for disability of muscle group XI, under Diagnostic Code 5311.  The evidence is against a rating in excess of 10 percent disabling for the muscle hernia to muscle group XII.

The Board will next consider the appropriateness of assigning separate evaluations for scars and the leg length discrepancy, as both are shown to be present.  

Separate Rating-- Leg Length Discrepancy 

The Board also notes that the Veteran's left knee disability may have resulted in a leg length discrepancy, with his left leg found to be 1/4 inch shorter than the right on the January 2010 and March 2011 VA examinations.  The examiner in both examinations indicated that this was associated with the muscle hernia as it was described as "other symptoms" of the muscle injury.  Thus it is appropriate to consider the applicability of a separate 10 percent rating for leg length discrepancy. 

The applicable criteria is 38 C.F.R. § 4.71a, Diagnostic Code 5275 which provides that shortening of either lower extremity of 1 1/4 to 2 inches (3.2 to 5.1 centimeters) warrants a 10 percent evaluation.  A 20 percent evaluation requires 2 to 2 1/2 inches (5.1 to 6.4 centimeters) of shortening.  A 30 percent evaluation requires 2 1/2 to 3 inches (6.4 to 7.6 centimeters) of shortening.  A 40 percent evaluation requires 3 to 3 1/2 inches (7.6 to 8.9 centimeters) of shortening.  A 50 percent evaluation requires 3 1/2 to 4 inches (8.9 to 10.2 centimeters) of shortening.  Shortening which meets the criteria for a 50 percent evaluation also warrants special monthly compensation. Shortening is determined by measuring both lower extremities from the anterior superior spine of the ileum to the internal malleolus of the tibia.  Evaluations for shortening of the lower extremity are not to be combined with those for fracture or faulty union in the same extremity. 38 C.F.R. § 4.71a, Diagnostic Code 5275 (2010).  In this case, the evidence showing a 1/4 inch leg length discrepancy does not meet the minimal criteria of 1 1/4 to 2 inches to warrant a 10 percent rating.  Accordingly a separate compensable rating for a leg length discrepancy is not shown.

Separate Rating Scar

Scars, other than of the head, face, or neck, are to be rated under Diagnostic Codes 7801 to 7805.  Under Diagnostic Code 7801, which governs scars, other than the head, face, or neck, that are deep or cause limited motion, a 10 percent evaluation is assignable when the area or areas exceed six square inches (39 square centimeters). A 20 percent evaluation is assignable when the area or areas exceed 12 square inches (77 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2010). Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 of this part.  A deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1), (2).  Under Diagnostic Code 7803, a 10 percent evaluation is assignable for scars that are superficial and unstable. 38 C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1), (2). 

Under Diagnostic Code 7804, a 10 percent evaluation is assignable for scars that are superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2006).  A superficial scar is one not associated with underlying soft tissue damage.  A 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  (See 38 C.F.R. § 4.68 of this part on the amputation rule.)  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1), (2). 

Under Diagnostic Code 7805, other types of scars will be rated based on limitation of function of affected part. 38 C.F.R. § 4.118, Diagnostic Code 7804. 

Based on a review of the evidence, the Board finds a separate compensable rating is not warranted for the left leg scar, as it is not shown to exceed 6 square inches (39 square centimeters) and is no more than superficial in nature.  The scar itself is said not to limit motion or function, nor is it is tender and painful.  It is shown to be no more than superficial, with no evidence of adherence or other soft tissue damage specific to the scar.  Any current soft tissue damage is noted to presently be rated under the criteria for muscle injury, and cannot be separately evaluated per 38 C.F.R. § 4.14.  Thus a separate compensable rating for the scars is not shown.  


Extraschedular Consideration

The RO determined that referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for an extraschedular rating was not warranted.  Under 38 C.F.R § 3.321(b)(1), in exceptional cases where schedular evaluations are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities is made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with the Veteran's employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) (2010).  

In this case, the Rating Schedule is adequate for evaluating the Veteran's muscle injury.  He is not shown to have been hospitalized frequently for this condition.  With regard to the impact on the Veteran's ability to work, he is shown by the record to have retired in 1988 due to age or duration of work.  The Veteran has not provided any significant information on his prior occupation from which he apparently retired, nor has he alleged that his muscle injury renders him unemployable.  

Thus, the disability due to the Veteran's service-connected muscle injury is shown to be adequately compensated by the assigned schedular rating, which contemplates the impact of his disability, with manifestations of pain, weakness and fatigue, on occupational function.  Accordingly, referral for extraschedular consideration is not warranted at this time.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In the absence of evidence of such factors, the Board is not required to remand the claim to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).


ORDER

A rating in excess of 10 percent disabling for muscle defect, anterior fascial sheath covering left anterior tibial muscle, residual of muscle hernia, traumatic, affecting muscle group XII is denied. 

A separate 10 percent rating for associated disability to muscle group XI, with objective manifestations of weakness, and subjective complaints of pain and fatigue, is granted, subject to the laws and regulations governing the payment of monetary benefits. 





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


